TJALL, Judge.
-The n^gro sued for, belonged to Trough* von, and was pledged to jobaíáoo as security for a sum of money due from the ioi over to the biter : foilr years intervened, and the negro was exposed to public auction by direction of Ttoughton, and bid olf by Johnston, It is now said, the purchase by Johnston was a mere pretence, and by agreement b'j* tween him and Trough ton ; the real object having been to sell to Kirk, a buyer of negroes, by running him up to a high prive, and by bidding off for Trough ton, if Kbit would not bid as high as the siun contemplated. Such agree meet is fraudulent, and Troughton, a party to that fraud, cannot asksdge for the purpose of avoiding the sale. But if the jury think a new agreement was made afterwards, which re-vested the property in Trough» ton, then the sale has lost its effect.
See Smith vs. Brown, ante.